Exhibit 10.10(b)

«Name»

Metavante Non-Statutory Stock Option Award

«Date» Certificate of Award Agreement

 

Number of stock options awarded:    «Shares» Price per share at which options
are exercisable:    $_____________ Date options were awarded (“Grant Date”):   
______________ Vesting Schedule:    25% vests one year after Grant Date   
50% vests two years after Grant Date    75% vests three years after Grant Date
   100% vests four years after Grant Date Option term:    10 years

See the Terms of the Award Agreement and Plan Prospectus for the specific
provisions related to this Option Award, including the time period for exercise
under various termination events and other important information concerning this
award.

This document is intended as a summary of your individual Option Award. If there
are any discrepancies between this summary and the provisions of the formal
documents of this Award, including the Terms of the Award Agreement, Plan
Document or Plan Prospectus, the provisions of the formal documents will
prevail.

 

1



--------------------------------------------------------------------------------

Metavante

Terms of the Award Agreement

1. Nonstatutory Stock Option. This option award is a nonstatutory stock option
(the “Option”) granted under the Metavante 2007 Equity Incentive Plan (the
“Plan”) and will become vested in accordance with the schedule contained in the
Certificate of Award Agreement (the “Certificate”).

2. Termination of Employment. Notwithstanding the vesting schedule reflected in
the Certificate, if your employment with the Company terminates, this Option
will be exercisable as follows:

(a) Death. In the event your employment terminates as a result of your death,
any unvested portion of this Option shall automatically become fully and
immediately vested. Any unexercised, vested portion of this Option shall be
exercisable for one (1) year after your death, but not beyond the remaining
Option term.

(b) Disability. In the event your employment terminates as a result of your
disability (as defined in the Company’s long-term disability plan), any unvested
portion of this Option shall automatically become fully and immediately vested.
Any unexercised, vested portion of this Option shall be exercisable for one
(1) year after your termination, but not beyond the remaining Option term.

(c) Retirement. In the event your employment terminates as a result of your
retirement (as defined below), the Option shall be exercisable for the lesser of
(i) the remaining Option term, (ii) three (3) years after your retirement, or
(iii) one (1) year after your death. For purposes of this award agreement,
retirement shall mean your termination of employment without Cause on or after
age 55 if the sum of your age at termination of employment and years of service
with the Company total 65 or more.

(d) Cause. In the event your employment is terminated for Cause, this Option
shall cease to be exercisable on the date of such termination.

(e) Other Termination. In the event your employment terminates for any other
reason, the vested portion of this Option shall be exercisable for ninety
(90) days after your termination, but not beyond the remaining Option term.

In all cases, the Option shall be exercisable only to the extent it is vested on
the date your employment terminates. In no event will it be exercisable after
the end of the Option term as reflected on the Certificate.

3. Method of Exercising Option. You may exercise this Option, provided that it
meets all vesting requirements, by logging on to netbenefits.fidelity.com or by
calling Fidelity at 1-800-544-9354. The website provides you with detailed
instructions regarding how to exercise stock options as well as other relevant
information pertaining to your grant. Keep in mind that if you are considered an
“insider” you are subject to blackout restrictions which may prevent exercise
during certain time periods referred to as the ‘blackout period.” If you are
considered an “insider” you have been notified of the restrictions by the
Company in writing.

4. Taxes. The Company may require payment or reimbursement of or may withhold
any tax it believes is required as a result of the exercise of this Option, and
the Company may defer making delivery of the Shares until arrangements
satisfactory to it have been made with respect to such withholding obligation.

5. Change of Control. Notwithstanding Section 2 above and notwithstanding the
vesting schedule reflected in the Certificate, in the event of your involuntary
termination by the Company for a reason other than Cause within two (2) years
after a Change of Control of the Company (a) any unvested portion of this Option
shall automatically become fully and immediately vested and (b) any unexercised,
vested portion of this Option shall be exercisable for the lesser of (i) the
remaining Option term or (ii) five (5) years after the date of such termination.

6. Miscellaneous. In the event that the terms hereof and the provisions of the
Plan conflict, the Plan shall control. All terms used herein which are not
otherwise defined shall have the same meaning as in the Plan.

 

2